 



Exhibit 10.6
[Form for Director Agreement at Company Level]
ESB FINANCIAL CORPORATION
AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT is made and entered into this 21st day
of November 2006, by and between ESB Financial Corporation, located in Ellwood
City, Pennsylvania (“ESB Financial”), ESB Bank, a wholly-owned subsidiary of ESB
Financial, also located in Ellwood City, Pennsylvania (the “Bank”), and
                     (the “Director”), intending to be legally bound hereby. ESB
Financial and the Bank are collectively referred to herein as the “Corporation.”
     INTRODUCTION
     ESB Financial and the Director previously entered into a certain Director
Retirement Agreement dated as of                     , 200___(the “Prior
Agreement”). This Agreement amends and restates the Prior Agreement in its
entirety as hereinafter set forth in order to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including the guidance issued to date by the Internal Revenue Service (the
“IRS”) and the proposed regulations issued by the IRS in the fall of 2005. No
benefits payable under this Agreement shall be deemed to be grandfathered for
purposes of Section 409A of the Code.
     This Agreement shall at all times be characterized as a “top hat” plan of
deferred compensation maintained for a select group of management or highly
compensated employees, as described under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and any regulations relating thereto (“ERISA”). The
     Agreement has been and shall continue to be operated in compliance with
Section 409A of the Code. The Agreement is an unfunded plan for tax purposes.
The provisions of the Agreement shall be construed to effectuate such
intentions.
AGREEMENT
     The Director and the Corporation agree as follows:
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

 



--------------------------------------------------------------------------------



 



     1.1 “Base Board Fees” means the regular monthly Bank and ESB Financial
board fees and does not include committee fees, advisory board fees, director
emeritus fees, liaison fees or other income that might be received by the
Director.
     1.2 “Change in Control” means a change in the ownership of ESB Financial or
the Bank, a change in the effective control of ESB Financial or the Bank or a
change in the ownership of a substantial portion of the assets of ESB Financial
or the Bank, in each case as provided under Section 409A of the Code and the
regulations thereunder.
     1.3 “Code” means the Internal Revenue Code of 1986, as amended.
     1.4 “Deferred Retirement” means the Director has met the eligibility
requirements described in Article 2 and has a Separation from Service after his
Normal Retirement Age for any reason other than following a Change in Control.
     1.5 “Deferred Retirement Date” means the first day of the month coincident
with or next following the date of the Director’s Separation from Service
subsequent to the Director’s Normal Retirement Age.
     1.6 “Early Termination” means the Director has met the eligibility
requirements described in Article 2 but has a Separation from Service before
Normal Retirement Age for any reason other than following a Change in Control.
     1.7 “Early Termination Date” means the month, day and year in which Early
Termination occurs.
     1.8 “Effective Date” means February 11, 2005.
     1.9 “Normal Retirement Age” means the Director’s 75th birthday.
     1.10 “Plan Year” means the calendar year. In the year of inception, the
Plan Year commences on the Effective Date of this Agreement and ends on
December 31st of the same year.
     1.11 “Separation from Service” means a separation from service within the
meaning of Section 409A of the Code and the regulations thereunder for any
reason other than death, provided that a bona fide leave of absence which is
approved by the Board of Directors of the Bank shall not constitute a separation
from service. In addition, if the Director becomes a director emeritus, he will
not have a separation from service until his service as a director emeritus
ceases. For purposes of this Agreement, if there is a dispute over the service
status of the Director or the date of the Director’s Separation from Service,
the Bank shall have the sole and absolute right to decide the dispute.
     1.12 “Specified Employee” means a key employee within the meaning of
Section 409A of the Code and the regulations thereunder.

2



--------------------------------------------------------------------------------



 



     1.13 “Termination for Cause” has the meaning set forth in Section 6.2.
     1.14 “Years of Service” means the total number of continuous years of
service as a Director of the Bank or ESB Financial, inclusive of any approved
leaves of absences and service as a member of the Board of Directors of any bank
acquired by the Bank or ESB Financial, including all years of service accrued
prior to the Effective Date; provided, however, that a year of service as a
director of both the Bank and ESB Financial concurrently shall only count as one
year of service; and provided further, that any service as a director emeritus
or as an advisory director shall be excluded in determining Years of Service.
Article 2
Eligibility to Participate
     To be entitled to any benefit under this Agreement, the Director must have
a minimum of 5 Years of Service as a director of the Bank or ESB Financial (as
opposed to service as a director of any bank or company acquired by the Bank or
ESB Financial) and a minimum of 10 total Years of Service.
Article 3
Retirement Benefits
     3.1 Annual Normal Retirement Benefit. If the Director satisfies the
requirements of Article 2 and remains in continuous service as a member of the
Board of Directors of the Bank or ESB Financial from the Effective Date of this
Agreement until Normal Retirement Age, the Corporation shall pay to the Director
the benefit described in this Section 3.1 in lieu of any other benefit under
this Agreement.
     3.1.1 Amount of Benefit. The Annual Normal Retirement Benefit under this
Section 3.1 will be determined using the following formula:
     The Director’s Base Board Fees earned during the last full calendar year
prior to his retirement date (or, if earlier, the last full calendar year prior
to becoming a director emeritus), multiplied by a ratio ranging from 25% to 50%
based on the Director’s total Years of Service as follows:

3



--------------------------------------------------------------------------------



 



          Years of Service   Retirement Percentage
10
    25.0 %
11
    27.5 %
12
    30.0 %
13
    32.5 %
14
    35.0 %
15
    37.5 %
16
    40.0 %
17
    42.5 %
18
    45.0 %
19
    47.5 %
20 or more
    50.0 %

     3.1.2 Payment of Benefit. The Corporation shall pay the annual benefit to
the Director each year for five years, with the annual benefits to be paid in
equal monthly installments on the first day of each month commencing with the
month following the Director’s Separation from Service and continuing for the
59 months that follow, subject to Section 3.5 hereof.
     3.2 Early Termination Benefit. Upon Early Termination, the Corporation
shall pay to the Director the benefit described in this Section 3.2 in lieu of
any other benefit under this Agreement.
     3.2.1 Amount of Benefit. The benefit under this Section 3.2 is the Early
Termination Annual Benefit set forth in Schedule A for the Plan Year ended
immediately prior to the Early Termination Date, subject to Section 3.5 hereof.
     3.2.2 Payment of Benefit. The Corporation shall pay the benefit to the
Director (or his beneficiary if Separation from Service was due to death) in a
lump sum payment within 60 days of the Director’s Early Termination Date.
     3.3 Deferred Retirement Benefit. If the Director satisfies the requirements
of Article 2 and remains in continuous service as a member of the Board of
Directors of the Bank or ESB Financial from the Effective Date of this Agreement
until his Deferred Retirement Date, the Corporation shall pay to the Director
the benefit described in this Section 3.3 in lieu of any other benefit under
this Agreement.
     3.3.1 Amount of Benefit. The Deferred Retirement Benefit under this
Section 3.3 will be determined using the same formula as set forth in
Section 3.1.1 above.
     3.3.2 Payment of Benefit. The Corporation shall pay the annual benefit to
the Director each year for five years, with the annual benefits to be paid in
equal monthly installments on the first day of each month commencing with the
month following the Director’s Separation from Service and continuing for the
59 months that follow, subject to Section 3.5 hereof.

4



--------------------------------------------------------------------------------



 



     3.4 Change in Control Annual Benefit. If the Director satisfies the
requirements of Article 2 and is in the active service of the Corporation at the
time of a Change in Control, and does not resign his service with the
Corporation prior to the consummation of the transaction which constitutes the
Change in Control, the Corporation shall pay to the Director the benefit
described in this Section 3.4 in lieu of any other benefit under this Agreement.
     3.4.1 Amount of Benefit. The annual benefit under this Section 3.4 is the
Director’s Base Board Fees earned during the last full calendar year prior to
consummation of the Change in Control (or, if earlier, the last full calendar
year prior to becoming a director emeritus) multiplied by 50%.
     3.4.2 Payment of Benefit. The Corporation shall pay the annual benefit to
the Director each year for five years, with the annual benefits to be paid in
equal monthly installments commencing on the first day of the month following
consummation of the Change in Control and continuing for the 59 months that
follow.
     3.5 Six-Month Delay. If the Director is a Specified Employee upon reaching
Normal Retirement Age, then the monthly payments specified in Section 3.1.2
above shall not commence until the first day of the month following the lapse of
six months after reaching Normal Retirement Age, and shall then continue for the
59 months that follow. If the Director is a Specified Employee upon Early
Termination, then the lump sum payment specified in Section 3.2.2 above shall be
delayed until the first day of the month following the lapse of six months after
the Early Termination Date. If the Director is a Specified Employee upon
Deferred Retirement, then the monthly payments specified in Section 3.3.2 above
shall not commence until the first day of the month following the lapse of six
months after the Deferred Retirement Date, and shall then continue for the
59 months that follow.
Article 4
Death Benefits
     4.1 Death During Benefit Period. If the Director dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Corporation shall pay the remaining benefits to the Director’s
beneficiary at the same time and in the same amounts they would have been paid
to the Director had the Director survived.
     4.2 Death Before Benefit Payments Commence. If the Director is entitled to
benefit payments under this Agreement, but dies prior to the commencement of
said benefit payments, the Corporation shall pay the benefit payments to the
Director’s beneficiary that the Director was entitled to prior to death, except
that the benefit payments shall commence on the first day of the month following
the date of the Director’s death.

5



--------------------------------------------------------------------------------



 



Article 5
Beneficiaries
     5.1 Beneficiary Designations. The Director shall designate a beneficiary by
filing a written designation with the Corporation. The Director may revoke or
modify the designation at any time by filing a new designation. However,
designations and revocations or modifications of designations shall only be
effective if they are filed with the Corporation as a written document, signed
by the Director and accepted by the Corporation during the Director’s lifetime.
The Director’s beneficiary designation shall be deemed automatically revoked if
the beneficiary predeceases the Director, or if the Director names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Director dies
without a valid beneficiary designation, all payments shall be made to the
Director’s estate.
     5.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Corporation may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Corporation may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Corporation from all
liability with respect to such benefit.
Article 6
General Limitations
     6.1 Excess Parachute or Golden Parachute Payment. Notwithstanding any
provision of this Agreement to the contrary, the Corporation shall not pay any
benefit under this Agreement to the extent the benefit would be a parachute
payment under Section 280G of the Code or would be a prohibited golden parachute
payment pursuant to 12 C.F.R. §359.2 and for which the appropriate federal
banking agency has not given written consent to pay pursuant to 12 C.F.R.
§359.4.
     6.2 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Corporation shall not pay any benefit under this Agreement
if the Corporation terminates the Director’s service for:
     6.2.1 Gross negligence or gross neglect of duties;
     6.2.2 Commission of a felony or of a gross misdemeanor involving moral
turpitude; or
     6.2.3 Fraud, disloyalty, dishonesty or willful violation of any law or
significant Corporation policy committed in connection with the Director’s
service and resulting in an adverse effect on the Corporation.
     6.3 Removal. Notwithstanding any provision of this Agreement to the
contrary, the Corporation shall not pay any benefit under this Agreement if the
Director is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

6



--------------------------------------------------------------------------------



 



Article 7
Claims and Review Procedures
     7.1 Claims Procedure. A Director or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
     7.1.1 Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.
     7.1.2 Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.
     7.1.3 Notice of Decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:
     7.1.3.1 The specific reasons for the denial,
     7.1.3.2 A reference to the specific provisions of the Agreement on which
the denial is based,
     7.1.3.3 A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,
     7.1.3.4 An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and
     7.1.3.5 A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.
     7.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:
     7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.
     7.2.2 Additional Submissions – Information Access. The claimant shall have
the opportunity to submit written comments, documents, records and other
information relating to the claim as part of the claimant’s written request for
review. The Bank shall also provide

7



--------------------------------------------------------------------------------



 



the claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.
     7.2.3 Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     7.2.4 Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.
     7.2.5 Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. If the Bank denies part or all of
the claim, the notification shall set forth:
     7.2.5.1 The specific reasons for the denial,
     7.2.5.2 A reference to the specific provisions of the Agreement on which
the denial is based,
     7.2.5.3 A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits, and
     7.2.5.4 A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a), and
     7.2.5.5 If an internal rule, guideline, protocol or other similar criterion
was relied upon in making the adverse determination on review, a statement that
a copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the claimant upon request.
Article 8
Amendment and Termination
     8.1 Amendment or Termination of Agreement.
          8.1.1 General. This Agreement may be amended or terminated only by a
written agreement signed by the Corporation and the Director, except

8



--------------------------------------------------------------------------------



 



as provided in Article 6 and except as provided below. A termination of this
Agreement will not be a distributable event, except in the two circumstances set
forth in Section 8.1.2 below. Notwithstanding anything in the Agreement to the
contrary, the Corporation may amend in good faith any terms of the Agreement,
including retroactively to the extent permitted by law, in order to comply with
Section 409A of the Code.
          8.1.2 Termination. Under no circumstances may the Agreement permit the
acceleration of the time or form of any payment under the Agreement prior to the
payment events specified herein, except as provided in this Section 8.1.2. The
Corporation may, in its discretion, elect to terminate the Agreement in either
of the following two circumstances set forth below and accelerate the payment of
the entire unpaid balance of the Director’s vested benefits as of the date of
such payment in accordance with Section 409A of the Code:

  (ii)   the Agreement is terminated and (1) all arrangements sponsored by the
Corporation that would be aggregated with the Agreement under Treasury
Regulation §1.409A-1(c) if the Director participated in all of the arrangements
are terminated, (2) no payments other than payments that would be payable under
the terms of the arrangements if the termination had not occurred are made
within 12 months of the termination of the arrangements; (3) all payments are
made within 24 months of the termination of the arrangements; and (4) neither
ESB Financial nor the Bank adopts a new arrangement that would be aggregated
with the Agreement under Treasury Regulation §1.409A-1(c) if the Director
participated in both arrangements, at any time within five years following the
date of termination of the Agreement, or     (ii)   the Agreement is terminated
within 12 months of a corporate dissolution taxed under Section 331 of the Code,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that the amounts deferred by the Director under the Agreement are
included in the Director’s gross income in the later of (1) the calendar year in
which the termination of the Agreement occurs, or (2) the first calendar year in
which the payment is administratively practicable.

Article 9
Miscellaneous
     9.1 Binding Effect. This Agreement shall bind the Director and the
Corporation, and their successors, beneficiaries, survivors, executors,
administrators and transferees.
     9.2 No Guarantee of Service. This Agreement is not a service policy or
contract. It does not give the Director the right to remain a member of the
Board of Directors of the Corporation, nor does it interfere with the
Corporation’s right to terminate the Director’s service. It also does not
require the Director to remain a Board member nor interfere with the Director’s
right to terminate service at any time.

9



--------------------------------------------------------------------------------



 



     9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
     9.4 Tax Withholding. The Corporation shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
     9.5 Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.
     9.6 Reorganization. The Corporation shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Corporation
under this Agreement.
     9.7 Unfunded Arrangement. The Director and beneficiary are general
unsecured creditors of the Corporation for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Corporation to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life is
a general asset of the Corporation to which the Director and beneficiary have no
preferred or secured claim.
     9.8 Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
     9.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Corporation and the Director as to the subject matter hereof. No
rights are granted to the Director by virtue of this Agreement other than those
specifically set forth herein.
     9.10 Administration. The Corporation shall have all powers which are
necessary to administer this Agreement, including but not limited to:
     9.10.1 Interpreting the provisions of the Agreement;
     9.10.2 Establishing and revising the method of accounting for the
Agreement;
     9.10.3 Maintaining a record of benefit payments; and
     9.10.4 Establishing rules and prescribing any forms necessary or desirable
to administer the Agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Director and a duly authorized officer of ESB Bank
have signed this Agreement.

              DIRECTOR:   BANK:
ESB Bank    
 
           
 
  By        
 
           
 
  Title        
 
           

     By execution hereof, ESB Financial Corporation consents to and agrees to be
bound by the terms and conditions of this Agreement.

              ATTEST:   CORPORATION:
ESB Financial Corporation
 
           
 
  By        
 
           
 
           
 
  Title        
 
           

11



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION
ESB FINANCIAL CORPORATION
AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT
 
I designate the following as beneficiary of any death benefits under the ESB
Financial Corporation Amended and Restated Director Retirement Agreement:

     
Primary:
   
 
   
 
     
 
   
Contingent:
   
 
   
 
     

Note: To name a trust as beneficiary, please provide the name of the Trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Corporation. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me or,
if I have named my spouse as beneficiary, in the event of the dissolution of our
marriage.

         
Signature
       
 
 
 
   
 
       
Date
       
 
 
 
   

Accepted by the Corporation this                      day of
                                        , 200_.

         
By
       
 
 
 
   
 
       
Title
       
 
 
 
   

12